Case 8:17-cv-02119-VMC-TGW Document 31 Filed 01/18/19 Page 1 of 2 PageID 527



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


M&L RESTAURANT GROUP, LLC;
M&L TARPON SPRINGS, LLC;
M&L LARGO, LLC,

         Plaintiffs,

v.                                                         Case No.    8:17-CV-02119VMC-TGW

ATIF HOSPITALITY CONCEPTS, LLC;
ATIF HUSSAIN,

      Defendants.
___________________________________/


                           STIPULATED VOLUNTARY DISMISSAL

         The parties jointly file, pursuant to Fed. R. Civ. P. 41(a)(1)(A), this Notice of Stipulated

Voluntary Dismissal with prejudice. In support thereof, the parties state as follows:

         1.     On September 8, 2017, Plaintiffs filed suit against Defendants.

         2.     On December 1, 2017, Plaintiffs filed a Notice of Voluntary Dismissal.

         3.     On September 21, 2018, the Court awarded Defendants $13,381.25 in attorneys’

fees.

         4.     The parties have since entered into a settlement agreement resolving the claims at

issue.

         5.     The parties therefore stipulate that this case should be dismissed in total,

including all claims, with prejudice, and except as stated in the settlement agreement, each Party

bearing its own fees and costs.




                                                  1
Case 8:17-cv-02119-VMC-TGW Document 31 Filed 01/18/19 Page 2 of 2 PageID 528



       WHEREFORE, the parties jointly file this Stipulated Voluntary Dismissal, dismissing

this action with prejudice.

Dated: January 18, 2019


/s/ Jay B. Verona                               /s/ Herbert W. Larson____________
Jay B. Verona, Esquire                          Herbert W. Larson, Esquire
Florida Bar No. 352616                          Florida Bar No. 969930
jverona@slk-law.com                             bill@larsonpatentlaw.com
Mindi M. Richter, Esquire                       Larson & Larson, P.A.
Florida Bar No. 0044827                         11199 69th Street
mrichter@slk-law.com                            Largo, FL 33773
Shumaker, Loop & Kendrick, LLP                  Telephone No.: (727) 546-0660
101 East Kennedy Blvd., Suite 2800              Attorneys for Plaintiffs
Tampa, Florida 33602
Telephone No.: (813) 229-7600
Attorneys for Defendants




                                            2
